Lea, J.,
dissenting. In March, 1855, an Act of the Legislature was approved having the following title : “ An Act creating a Recorder of Mortgages for the parish of Orleans.” By the first section of this Act it was enacted “ that the Governor shall nominate, and by and with the advice and consent of the Senate, shall appoint a Recorder of Mortgages for the parish of Orleans, who shall hold his office for two years and until his successor shall be duly appointed and qualified.”
In accordance with the instructions contained in this section, the Governor did nominate, and by and with the advice and consent of the Senate, appointed a Recorder of Mortgages, investing him with a commission authorizing him to hold the office from and after the date thereof. By virtue of the commission thus given to him, the relator, John Holmes, claims to be put in possession of the records, documents, books, papers and effects appertaining to said office of Recorder of Mortgages.
For answer to this demand, Emile Wiliz, the defendant, avers that he is the Recorder of Mortgages of the parish of Orleans, holding the office under a commission from Governor Hebert bearing date of the 1st March, 1855 ; that said commission was issued to him in strict conformity with the Constitution and laws of the State of Louisiana, and that by virtue of said appointment and commission, and by the laws under which- it was given, he 'is entitled to hold the *444office for the space of two years from the date thereof, to wit, until the 1st March, 1857. In other words, the defendant contends that the law under which he was appointed, never having been repealed, he is entitled to hold the office according to the tenor of his commission.
In the argument of the ease at bar, questions have been presented affecting the interpretation of nearly all the revisory legislation of 1855; questions which are environed with difficulties which scarcely any rule of interpretation can reconcile, but which, it appears to me, the issue presented imposes upon us the necessity of solving only' in part.
For the purpose of determining the issue between the parties, it is only necessary to inquire whether a new office has been created? and if so, whether the previous legislation inconsistent with the creation of such new office has been repealed? It is urged that the statute which is the subject of interpretation and which is entitled “ An Act creating a Recorder of Mortgages for the parish of Orleans,” did not in fact create and was not intended to create such an officer; that the section which instructs the Governor to nominate, and by and with the advice and consent of the Senate to appoint a Recorder of Mortgages, does not authorize, and was not intended to authorize him to make such appointment except in accordance with the provisions of previously existing statutes; and that the section which provides “ that all laws contrary to the provisions of the Act in question, and all laws on the same subject matter, except such as are contained in the Civil Code and Code of Practice are repealed,” in fact repealed none of them, but left the previous legislation precisely where it was before the passage of the Act, which is but a mere compilation of previous statutes having in itself rio inherent vitality. This is not the language adopted in the arguments of counsel, but this (as it appears to me) is a correct statement of the conclusion to which it leads. If Wilts is entitled to retain the office, then it is clear (and indeed it is so argued) that the statute of 1855 did not create a new office, did not authorize the Governor to make a new appointment, and did not repeal the previous legislation on the subject.
Now, I fully concede the correctness of those rules of interpretation which have been so concisely and clearly laid down in the opinion of the majority of the court. I think we may, and should look beyond the Act which is the subject matter of interpretation, for the purpose of ascertaining its meaning; that we should notice the fact that 140 Acts of a revisory character were passed during the session of the Legislature in 1855, and that it is proper that we should look to the history of the legislation which led to the enactment of these revisory statutes; more especially do Íconcur with my colleagues that any construction of these statutes which would lead to consequences both mischievous and absurd, should, if possible, be avoided; and whatever may have been the inadvertencies of legislation, it may be assumed that the Legislature did not intend to produce a state of anarchy: and where this would be the necessary result of a particular construction of a statute, the court will endeavor to find some other meaning not inconsistent with sound rules of interpretation; but even then, no mere inconvenience, however great, nor even any supposed public necessity could justify the court in ignoring the palpable force and meaning of language. It would involve a departure from its constitutional sphere, and an invasion of that appertaining to an independent and co-ordinate department of the government.
The history of the legislation which led to the enactment of the statutes of *4451855 is substantially as follows: In 1854, the Legislature passed an Act entitled “ An Act to provide for the revision of the statutes of the Slate," the preamble of which is in the following words, “ Whereas it is a matter of great public importance that the public statutes of this State should be revised, their language simplified, their incongruities corrected, their deficiencies supplied, and the whole arranged in order and reduced to one connected text, with a view to their adoption as the revised statutes of this State, to the end that all may know he law, therefore,” &e. The first section provides for the appointment of a committee of revision. The second section provides that “ said-committee shall select some suitable person, whose duty it shall be, under .the supervision and direction of said committee, to revise the statutes of the State of a general character, to simplify their language, to correct their incongruities, to supply their deficiencies, to arrange them in order, and to reduce'them to one connected text, with a view to their adoption as the ‘ Revised Statutes ’ of the State.” The other sections of the Act refer merely to details for carrying out the work.
Now, it is evident that when this Act was passed, it was the intention of the Legislature, not to authorize the compilation of a mere digest of the laws of the State, but to adopt a body of laws under the'general head of “ Revised Statutes.” It became manifest, however, that this plan'was open to objections, as being in contravention of the 115th and 117th Articles of the Constitution. Being unwilling to authorize a mere digest of the-laws, and being prohibited from adopting a compilation of revised statutes, they resorted to the plan of selecting separate and independent subjects of legislation, each of which should be the subject matter of a distinct statute which should embrace such of the provisions of antecedent statutes on the same subject as they might think proper to retain; and when the entire legislation upon a single subject matter was thus condensed, it appears to have been the intention that no reference should be made to previous statutes for the purpose of ascertaining the law; — hence the repealing clause. Both in form and in fact, the several statutes were separate and independent Acts of legislation. Among these statutes .thus enacted is that upon the interpretation of which depend the rights of the parties in this litigation.
Approaching then the solution of the issue between the parties with a reference to the history of the whole legislation out of which it springs, and with a view solely to a recognition of the intention of the Legislature in the enactment of the statute referred to, as ascertained by those rules of interpretation which obtain in all countries having a fixed jurisprudence, the questions to be determined are : — Did the Legislature intend j.o create a new office? Did they intend to authorize the appointment of a new officer? Did they intend to repeal all previous legislation on the same subject matter and substitute the new statute in its place? Now, although I have freely conceded the propriety of looking to the history of legislation and to the circumstances under which it is enacted, as furnishing aids to its interpretation,'! must still insist that the plain and unequivocal meaning (according to its received acceptation) of the language in which an Act is expressed, should not be overlooked. In the interpretation of that part of the legislation of Louisiana enacted since the adoption of the Constitution of 1845, we are furnished.with a constitutional guide which, I believe, is peculiar to our State. Owing to ‘the chaotic character of the legislation prior to that period, and owing to the fact that the title of a law often afforded no indication of its contents, it was, for-the express purpose of determining with certainty the objects of legislation, adopted into the fundamental law of the *446State that “ every law shall embrace but one object, and that shall be expressed in the title.” Constitution, Art. 115. Unless, therefore, the object of a law is expressed in the title, it is absolutely void; indeed, nothing else can be lawfully included with it. If, therefore, the object or intention of the lawgiver is not made clear by the other parts of an Act, it must be determined with absolute certainty by a reference to the title. Now, the issue between the parties in this case is, whether a new office was or was not created by the statute 'under which the relator was appointed. If the object of the statute was to create anew the office of Recorder of Mortgages by new legislation, which should be a substitute for that which they intended to repeal, then the relator, as it appears to me, is clearly entitled to a judgment in his favor. If the object was merely to recognize an office already created by legislation which has not been repealed, but which is still in force, then it is equally clear that the judgment should be against him : but the designation of the object of the Act as “it is expressed in the title” is, as has been before stated, “ An Act creating a Recorder of Mortgages for the parish of Orleans.” It appears to me that this is a constitutional solution of the issue. Pursuant to this declared object, the first section instructs the Governor to make the appointment; and the last section repeals all Acts contrary to the provisions of this Act and all laws on the same subject matter, except such as are contained in the Civil Code and Code of Practice.
But putting the statute itself entirely out of consideration, as if it had never been passed, let us suppose that the Legislature was now about to pass an Act for the express purpose of “ creating a Recorder of Mortgages for the parish of Orleans,” and for the purpose of instructing the Governor to appoint an incumbent to the office thus created, and for the further purpose of repealing the previous legislation on the subject so as to leave no such laws in force, what language could they adopt for the purpose of giving expression to their intentions ? If the language in which the statute under consideration is expressed fails to convey that meaning, I think it would be difficult to select such as would convey it.
Had the new statutes of 1855 been merely revisory, it might be questionable whether, as independent and separate statutes, in the absence of any repealing clause, they would not have operated as a repeal of the statutes which were the subject of revision; for the doctrine appears to be supported by authority, that “ a subsequent statute revising the whole subject matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must, on principles of law as well as of reason, operate to repeal the former.” See Smith’s Commentary on Statutory construction, § 786.
Such appears to have been the interpretation of similar statutes in Great Britain, even in civil matters. The first section of the statute 6, Geo. 4th, simply repealed all previous statutes of bankruptcy. There being no saving clause as to acts, of bankruptcy committed, or any inchoate proceedings under the former acts, it was held that the court had no power to imply a saving clause, although it was plain that by a mere inadvertence in legislation, the kingdom was left destitute of its bankrupt law. The court was pressed for a construction which might avert so general an evil; but Lord Tenterden said, “We are not at liberty to break in upon the general rule,” though' he admitted that it was very unfortunate that an Act of so much importance had been framed with so little care.” Smith’s Commentary, §765.
It is not necessary, however, in this case to determine what may be the full *447extent and effect of the repealing clause. The statute I think creates the office of Recorder of Mortgages as a substitute for the former office, and authorizes the appointment of a new officer. The further continuance in office of the former officer is inconsistent with the new legislation, the new office being a substitute for the old one, the archives and other muniments of office appertaining to the latter would belong of right to the new officer.
These views are the result of my examination of the particular statute which is subject of interpretation in this case and of the history of the legislation which led to its enactment; but I am not unwilling to concede that where it is manifest from the context of the new statute that a substitution of the new legislation in the place of previous and similar provisions on the same subject was not intended, the repealing clause should be to that extent restricted in its application ; hut such a departure from the ordinary rules of interpretation should be confined to cases where the terms of the statute itself necessarily demand it, in order to give effect to the whole statute; on the ground that an Act should be so construed as, if possible, to give effect to all its parts. The Act now under consideration is not of that character.
I think the judgment should be affirmed-.